                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL           ‘O’
     Case No.     5:16-cv-02610-CAS(SPx)            Date  November 2, 2018
     Title        ESTATE OF DAVID MAURICE, JR. ET AL. V. LIFE INSURANCE
                  COMPANY OF NORTH AMERICA ET AL.
 



     Present: The Honorable        CHRISTINA A. SNYDER
             Catherine Jeang                          Not Present                       N/A
              Deputy Clerk                     Court Reporter / Recorder              Tape No.
            Attorneys Present for Plaintiff:                  Attorneys Present for Defendant:
                     Not Present                                        Not Present

     Proceedings:         (IN CHAMBERS) - PLAINTIFFS’ MOTION FOR ATTORNEYS’
                          FEES (Dkt. 74, filed August 29, 2018)

I.       INTRODUCTION & BACKGROUND
       David Maurice was covered by two accidental death & disability (“AD&D”)
policies issued by defendant Life Insurance Company of North America (“LINA”). On
October 10, 2015, Maurice submitted a claim for benefits under the Policies contending
that he stepped on glass in a swimming pool in May 2008 and that a resulting infection
ultimately required a below-the-knee amputation of his left leg. Maurice passed away on
December 20, 2015. Defendant denied Maurice’s claim for benefits on March 10, 2016,
and on December 22, 2016, the Estate of David Maurice Jr. and Stacy Maurice filed this
action to challenge defendant’s denial. Dkt. 1. The Court held a bench trial and on June
4, 2018, the Court issued findings which overturned defendant’s denial of benefits. Dkt.
57 (“Findings”). The Court entered judgment on June 15, 2018. Dkt. 59.
       On August 29, 2018, plaintiffs filed the instant motion for attorneys’ fees. Dkt. 74
(“Mot.”). On September 24, 2018, defendant filed its opposition, dkt. 77 (“Opp’n”); and
plaintiffs filed a reply on October 15, 2018, dkt. 80 (“Reply”). The Court held a hearing
on October 29, 2018. Having carefully considered the parties’ arguments, the Court finds
and concludes as follows.
II.      LEGAL STANDARD
       A court in a case brought under the Employee Retirement Income Security Act
(“ERISA”) “in its discretion may allow a reasonable attorney's fee and costs of action to
either party.” 29 U.S.C. § 1132(g). The Ninth Circuit has stated that ERISA “should be
liberally construed in favor of protecting participants in employee benefits plans,” which
 
CV-549 (01/17)                          CIVIL MINUTES - GENERAL                           Page 1 of 8 
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES - GENERAL           ‘O’
     Case No.    5:16-cv-02610-CAS(SPx)            Date  November 2, 2018
     Title       ESTATE OF DAVID MAURICE, JR. ET AL. V. LIFE INSURANCE
                 COMPANY OF NORTH AMERICA ET AL.
 
entails that “a plan participant or beneficiary, if he prevails in his suit under § 1132 to
enforce his rights under his plan, should ordinarily recover an attorney's fee unless
special circumstances would render such an award unjust.” Smith v. CMTA-IAM
Pension Trust, 746 F.2d 587, 589 (9th Cir. 1984) (citations omitted). When exercising its
discretion to award attorney's fees, a court should consider the following five factors: “(1)
the degree of the opposing party's culpability or bad faith; (2) the ability of the opposing
party to satisfy an award of fees; (3) whether an award of fees against the opposing party
would deter others from acting under similar circumstances; (4) whether the party
requesting fees sought to benefit all participants and beneficiaries of an ERISA plan or to
resolve a significant legal question regarding ERISA; and (5) the relative merits of the
parties' positions.” Canseco v. Construction Laborers Pension Trust for Southern
California, 93 F.3d 600, 609–10 (9th Cir. 1996); see also Hummel v. S.E. Rykoff & Co.,
634 F.2d 446, 453 (9th Cir. 1980). These five factors are referred to as the "Hummel
factors.”

       If an award of attorneys’ fees is justified, the amount is calculated “using a hybrid
lodestar/multiplier approach.” McElwaine v. US West, Inc., 176 F.3d 1167, 1173 (9th
Cir. 1999). “To calculate the ‘lodestar’ amount, [courts] multiply the number of hours
reasonably expended by the attorney(s) on the litigation by a reasonable hourly rate,
raising or lowering the lodestar according to factors identified by this circuit.” Id. at 1.
While a multiplier can be used, “[t]he lodestar amount is presumptively the reasonable
fee amount, and thus a multiplier may be used to adjust the lodestar amount upward or
downward only in rare and exceptional cases, supported by both specific evidence on the
record and detailed factual findings . . . that the lodestar amount is unreasonably low or
unreasonably high.” Van Gerwen v. Guarantee Mut. Life Co., 214 F.3d 1041, 1045 (9th
Cir. 2000).

    III. DISCUSSION

       Plaintiff seeks an award of attorneys’ fees in the amount of $237,780 and an award
of costs in the amount of $3,865.66. Defendant argues that special circumstances and the
application of the Hummel factors to this case shows that an award of fees is improper.
Additionally, defendant argues that even if a fee award is proper, plaintiffs’ requested
figure is excessive because it is computed using an inflated hourly rate for plaintiffs’
attorneys and because it requests fees for an excessive number of hours.


 
CV-549 (01/17)                      CIVIL MINUTES - GENERAL                           Page 2 of 8 
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL           ‘O’
    Case No.      5:16-cv-02610-CAS(SPx)            Date  November 2, 2018
    Title         ESTATE OF DAVID MAURICE, JR. ET AL. V. LIFE INSURANCE
                  COMPANY OF NORTH AMERICA ET AL.
 
         A.      An Award of Fees is Proper in this Case

       As a preliminary matter, the Court finds that plaintiffs achieved success on the
merits and that no special circumstances exist to deny plaintiffs’ requested attorneys’
fees. Defendant argues that plaintiffs’ fee request should be denied because the
“substantially contributed” standard in the Ninth Circuit did not apply to AD&D cases
until the Ninth Circuit reached its decision in Dowdy v. Metro. Life Ins. Co., 890 F.3d
802, 809 (9th Cir. 2018), after defendant denied Maurice’s claim. Opp’n at 5. As
plaintiffs point out, defendant’s argument fails because the “substantially contributed”
standard was controlling law as early as 1996. See McClure v. Life Ins. Co. of N. Am.,
84 F.3d 1129, 1135 (9th Cir. 1996).

        The parties further dispute whether the Hummel factors weigh in favor of awarding
fees. With respect to the first factor, the degree of the opposing party’s culpability or bad
faith, it appears that this factor weighs slightly in favor of plaintiffs. The Court did not
make a specific finding regarding defendant’s bad faith following the bench trial, but it
appears that defendant refused to follow the “substantially contributed” standard set forth
by the Ninth Circuit when evaluating Maurice’s claim in favor of its own “directly and
independently of all other causes” standard in its policy language. Findings ¶¶ 42–43.

       The second factor, defendant’s ability to pay an award, clearly favors plaintiffs.
Defendant admits as much, but argues that this fact alone is not dispositive. While no
single Hummel factor is dispositive, the Ninth Circuit has emphasized the importance of
the second factor when an employee-plaintiff has initiated a lawsuit. Smith, 746 F.2d at
590 (“absent special circumstances, a prevailing ERISA employee plaintiff should
ordinarily receive attorney’s fees from the defendant.”).

       The third factor, whether an award of fees against the opposing party would deter
others from acting under similar circumstances, also favors plaintiff. Awarding fees in
this case reinforces the federal policy in favor of holding benefit claim administrators to a
high standard of integrity. See Metropolitan Life Ins. Co. v. Glenn, 554 U.S. 105, 115
(2008). Defendant argues that this factor weighs in its favor because it claims that
substantial evidence supported its denial of Maurice’s claim. This argument, however, is
inconsistent with the Hummel test: if accepted, it would effectively force an ERISA
plaintiff to demonstrate willful misconduct in order to recover fees, and there is no
indication that plaintiffs must meet such a high standard.
 
CV-549 (01/17)                       CIVIL MINUTES - GENERAL                          Page 3 of 8 
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL           ‘O’
    Case No.      5:16-cv-02610-CAS(SPx)            Date  November 2, 2018
    Title         ESTATE OF DAVID MAURICE, JR. ET AL. V. LIFE INSURANCE
                  COMPANY OF NORTH AMERICA ET AL.
 
       The fourth factor, whether the party requesting fees sought to benefit all
participants and beneficiaries of an ERISA plan or to resolve a significant legal question
regarding ERISA, favors plaintiff. This case mostly involved factual questions, but
plaintiffs point out that their lawsuit benefitted all participants by discouraging ERISA
plans from ignoring the controlling “substantially contributed” standard in favor of their
own, more restrictive, policy language. Mot. at 11.

       The fifth factor, the relative merits of the parties’ positions, involves no “special
circumstances” that would require denying attorneys’ fees. Consequently, the Court
finds that the Hummel factors applied to this case point to the conclusion that a fee award
is appropriate.
         B.      Reasonable Hourly Rate
        In determining a reasonable hourly rate, a court should look to the prevailing
market rates in the relevant legal community. Perdue v. Kenny A. ex rel. Winn, 559 U.S.
542, 551 (2010). By multiplying this rate by the number of hours expended on the
litigation, the fee award will “roughly approximate[ ] the fee that the prevailing attorney
would have received if he or she had been representing a paying client who was billed by
the hour in a comparable case.” Id. In determining a reasonable hourly rate, a district
court should consider “the experience, skill, and reputation of the attorney requesting
fees.” Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210 (9th Cir. 1986); see
also Moreno v. City of Sacramento, 534 F.3d 1106, 1114 (9th Cir. 2008) (factors to
consider include the novelty and difficulty of the issues, the experience of counsel, and
fee awards in similar cases).
      In support of the attorneys’ fees request, plaintiffs submit declarations by their
counsel. See Dkt. 74-1, Declaration of Russell G. Petti (“Petti Decl.”); Dkt. 74-2,
Declaration of Nichole D. Podgurski (“Podgurski Decl.”); Dkt. 74-3, Declaration of
Michael B. Horrow (“Horrow Decl.”). Plaintiffs submit that a reasonable rate of work
performed by Petti and Horrow is $650 per hour through April 2018, and $700 per hour
afterward. Petti Decl. ¶ 11. Petti is an experienced trial lawyer who has litigated over
200 civil matters. Id. ¶ 9. Petti has also had numerous defendants pay him his fees at his
then current rate of $650 per hour. Id. ¶ 22. Petti also submits the declaration of another
experienced ERISA attorney who charges $700 per hour, id. ¶ 11, Ex. F, Declaration of
Ronald Dean, and two attorneys who attest to Petti’s experience and skill and the
reasonableness of his rate, id. Ex. G (Declaration of Dave Scheper); Ex. H (Declaration
 
CV-549 (01/17)                      CIVIL MINUTES - GENERAL                          Page 4 of 8 
                                                      UNITED STATES DISTRICT COURT
                                                     CENTRAL DISTRICT OF CALIFORNIA

                                             CIVIL MINUTES - GENERAL           ‘O’
    Case No.                     5:16-cv-02610-CAS(SPx)            Date  November 2, 2018
    Title                        ESTATE OF DAVID MAURICE, JR. ET AL. V. LIFE INSURANCE
                                 COMPANY OF NORTH AMERICA ET AL.
 
of George Newhouse).1 Petti also documents several fee awards he has received from
federal district courts in California, including his two most recent awards which were
granted at his then-current rate of $650 per hour. Id. ¶¶ 14–17 (describing fee awards in
Tash v. Metropolitan Life Insurance Company et al., SACV 14-1914 AG(RNBx), and
Popovich v. Metropolitan Life Insurance Company, 2:15-cv-09791-AB(MRWx)).
Horrow is a similarly experienced trial attorney who has been in private practice since
1992. Horrow Decl. ¶¶ 3, 6. In the same two cases referenced by Petti, Horrow was
awarded his then current rate of $650 per hour. Id. Exs. B, C. Petti and Horrow both
raised their rates to $700 in May of 2018. Id. ¶ 19; Petti Decl. ¶ 23.2 Podgurski has been
in private practice since 2005 and seeks an hourly rate of $400. Podgurski Decl. ¶¶ 3–4,
11. Podgurski attests that her rate is reasonable based on her capabilities and experience
as well as the rates of ERISA practitioners of comparable experience. Id. ¶ 11.
       Defendant contends that plaintiffs’ hourly rates are excessive because they have
not demonstrated that “paying clients” would pay their rates and because the method of
relying on self-serving declarations and prior court orders results in “perpetuating rate
inflation.” Opp’n at 9–10. Defendant, however, fails to submit any declarations or
evidence controverting plaintiffs’ proposed rates. The cases defendant cites to suggest
that courts are not “routinely awarding $650-plus rates” are inapposite because they
either involve younger attorneys with less experience than plaintiffs’ counsel or counsel
whose proposed rates were lower than the prevailing market rate. Accordingly, the Court
finds that the requested rates are commensurate with the experience and skill of counsel
and the prevailing market rates for similar work in the relevant community.



                                                            
1
       Defendant objects to the declarations of Ronald Dean, David Scheper, and George
Newhouse, contending that the declarations lack foundation and are speculative,
irrelevant, and conclusory. Opp’n at 10. The Court has reviewed the declarations at
issue and overrules defendant’s objections.
2
       Defendant contends that Petti did not raise his rates in May of 2018 because on
August 23, 2018, Horrow sent defendant an email providing plaintiffs’ fees as of that
date, which apparently calculated Petti’s fees based on a rate of $650 an hour. Dkt. 77-1,
Ex. 7. The Court declines to discredit Petti’s declaration on this basis because the sum in
Horrow’s e-mail could have been the result of miscalculation or inadvertence. 
 
CV-549 (01/17)                                                 CIVIL MINUTES - GENERAL   Page 5 of 8 
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL           ‘O’
    Case No.      5:16-cv-02610-CAS(SPx)            Date  November 2, 2018
    Title         ESTATE OF DAVID MAURICE, JR. ET AL. V. LIFE INSURANCE
                  COMPANY OF NORTH AMERICA ET AL.
 
         C.      Reasonable Hours
       Plaintiffs request a lodestar of $237,780 based on approximately 384.9 attorney
hours. Mot. at 16. Defendant raises several objections to the number of hours for which
plaintiff seeks to recover. Opp’n at 13–19. The Court addresses defendant’s arguments
in turn.
                 1.   Excessive and Redundant Hours
        Defendant argues that plaintiffs’ counsel spent too much time on this case given
that this was a “garden-variety ERISA action,” and that plaintiffs’ counsel should have
spent less time on each motion and task at every stage of this action. Opp’n at 13, 15–17.
Plaintiffs reply that this action was “extremely complex from a factual perspective, and
presented a number of difficult legal issues,” and that “LINA provides no foundation for
its ability to serve as an arbiter of what constitutes a reasonable number of hours for a
particular task.” Reply at 12–13. The Court agrees that this action involved complicated
factual and legal issues and declines to reduce plaintiffs’ fee award on this basis. Having
reviewed the time entries to which defendant objects, the Court finds that the hours
expended by plaintiffs’ counsel were not excessive or redundant.
                 2.   Vague Entries
       Defendant argues that approximately a quarter of plaintiffs’ attorneys’ entries lack
sufficient detail to demonstrate that their hours were reasonable. Opp’n at 14–15. The
majority of the disputed entries are billing increments ranging from 12 minutes to 24
minutes described as “Discussion re case analysis” and “Emails to & from [client/defense
counsel].” Opp’n at 14–15. Defendant accordingly seeks to reduce plaintiffs’ fee bill by
ten percent. Id. at 15. Plaintiffs respond that the disputed time entries provide sufficient
information for the Court to understand how that time was expended. Reply at 15.
“Plaintiff’s counsel . . . is not required to record in great detail how each minute of his
time was expended.” Lytle v. Carl, 382 F.3d 978, 989 (9th Cir. 2004). After reviewing
the disputed entries, the Court finds that plaintiffs have generally satisfied their burden.
                 3.   Intra-Office Communications
       Defendant argues that plaintiffs’ entries for intra-office communications that add
up to 32.7 hours should be eliminated. Opp’n at 15. Plaintiffs respond that such
conferences were “helpful in getting Ms. Maurice the relief she was seeking.” Reply at

 
CV-549 (01/17)                        CIVIL MINUTES - GENERAL                        Page 6 of 8 
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL           ‘O’
    Case No.      5:16-cv-02610-CAS(SPx)            Date  November 2, 2018
    Title         ESTATE OF DAVID MAURICE, JR. ET AL. V. LIFE INSURANCE
                  COMPANY OF NORTH AMERICA ET AL.
 
17. Having reviewed these disputed entries, the Court declines to find that the hours
spent by counsel on intra-office communications were unnecessary.
                 4.   Work on the Appeal
       Defendant argues that plaintiffs cannot seek fees based on 10.8 hours of appeal
work because neither party has demonstrated success on the merits with respect to their
appeals. Opp’n at 17. Plaintiffs respond that “numerous cases stand for the proposition
that post-litigation work, even on a separate but related case, is compensable when it is
‘useful and of a type ordinarily necessary to secure the litigation’s final result.’” Reply at
16 (quoting Stewart v. Gates, 987 F.2d 1450, 1452 (9th Cir. 1993)). The Court declines
to award attorneys’ fees based on the parties’ appeal at this time.
                 5.   Administrative Tasks
      Defendant requests that the Court exclude 3.8 hours of Petti’s time spent on
administrative work such as billing, filing, and creating tables. Opp’n at 18. Plaintiffs do
not appear to respond to this argument.
       Clerical or secretarial tasks that contribute to the work product “should not be
billed at a paralegal [or attorney’s] rate, regardless of who performs them,” and instead
billed separately, at market rates, following the given practice in a community. Davis v.
City & Cnty. of San Francisco, 976 F.2d 1536, 1543 (9th Cir. 1992). However,
purely secretarial or clerical tasks are generally not recoverable and should instead be
considered a part of normal overhead costs. See Nadarajah v. Holder, 569 F.3d 906, 921
(9th Cir. 2009) (noting that “filing, transcript, and document organization time was
clerical in nature and should have been subsumed in firm overhead rather than billed at
paralegal rates.”). Here, the disputed entries involve preparing tables, “[p]utting time
together,” and filing and serving papers. See Opp’n at 9. Because these tasks appear to
be clerical in nature, the Court will exclude the corresponding fees from the lodestar.
       In accordance with the foregoing, the Court concludes that a total of three hours,
amounting to $2,100 in fees, should be excluded from Horrow’s lodestar request based
on the time spent on the appeal. The Court also concludes that a total of 11.6 hours,
amounting to $8,045 in fees, should be excluded from Petti’s lodestar request based on
the time spent on the appeal and non-recoverable clerical tasks.
      Accordingly, Petti is entitled to collect $121,690 in attorneys’ fees based on 183
hours of work performed on this case. Horrow is entitled to collect $80,105 in attorneys’
 
CV-549 (01/17)                       CIVIL MINUTES - GENERAL                            Page 7 of 8 
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES - GENERAL           ‘O’
    Case No.     5:16-cv-02610-CAS(SPx)            Date  November 2, 2018
    Title        ESTATE OF DAVID MAURICE, JR. ET AL. V. LIFE INSURANCE
                 COMPANY OF NORTH AMERICA ET AL.
 
fees based on 122.7 hours of work performed on this case. No hours will be excluded
from Podgurski’s requested lodestar figure of $25,840 based on 64.60 attorney hours.
IV.      CONCLUSION
       For these reasons, the Court GRANTS plaintiffs’ motion for reasonable attorneys’
fees in the amount of $227,635, and costs in the amount of $3,865.66.

         IT IS SO ORDERED.

                                                                      00    :    00
                                               Initials of Preparer        CMJ




 
CV-549 (01/17)                    CIVIL MINUTES - GENERAL                         Page 8 of 8 
